OPINION OF THE COURT
DOROTHY H. PATE, Circuit Judge.

OPINION REVERSING AND REMANDING FOR A NEW HEARING

This is an appeal from the decision of the Civil Service Board *37granting Appellee’s motion to dismiss termination charges allegedly brought late.
The transcript demonstrates that the Civil Service Board ruled without evidence and based only upon statements of counsel. Counsel for Appellee has filed a Written Consent for remand of this cause for an evidentiary hearing.
In City of Jacksonville v Clarence L. Dieas, 87-35-AP-Div. E, Circuit Court, Duval County, Florida, (November 19, 1987) it was held that a Board hearing must comport with due process by the receipt of evidence and the making of findings of facts and conclusions of law. See also Irvine v Duval County Planning Commission, 466 So.2d 167 (Fla. 1986) adopted on remand, 504 So.2d 1265 (Fla. 1st DCA 1986) and Thomas v Office of Sheriff, 507 So.2d 145 (Fla. 1st DCA 1987).
Accordingly, the decision of the Civil Service Board is reversed and vacated and this cause is remanded to the Civil Service Board with instructions to conduct a new hearing, allow for the taking of testimony, and make appropriate findings of fact and conclusions of law.
DONE AND ORDERED in Chambers, Jacksonville, Duval County, Florida, this 29th day of September, 1989.